Case 1:19-cv-05027-JPH-MPB Document 37 Filed 08/13/20 Page 1 of 3 PageID #: 137




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 ODELL MARBLEY,                                         )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )      No. 1:19-cv-05027-JPH-MPB
                                                        )
 NIKKI TAFOYA in her official capacity as               )
 Quality Assurance Manager, Indiana Department          )
 of Correction,                                         )
 KIMBERLY HOBSON Health Care                            )
 Administrator, Wabash Valley Correctional              )
 Facility,                                              )
                                                        )
                                Defendants.             )



             ENTRY ON MOTION TO AMEND COMPLAINT AND SCREENING

                                                   I.

           The plaintiff's unopposed motion to file an amended complaint, dkt. [34], is granted. The

 clerk is directed to file and re-docket the amended complaint tendered at dkt. [34-1]. The clerk

 is further directed to terminate from the docket Nikki Tafoya and Kimberly Hobson as defendants

 and add to the docket defendants Wexford of Indiana, LLC, Michael Mitcheff, D.O., and Robert

 Carter.

                                                  II.

           Plaintiff Odell Marbley is a prisoner currently confined at the Wabash Valley Correctional

 Facility. He brings this action by counsel, seeking declaratory and injunctive relief.

           Because Mr. Marbley is a “prisoner” as defined by 28 U.S.C. § 1915A(c), the Court has an

 obligation under § 1915A(a) to screen his amended complaint before service on the defendants.

 Pursuant to § 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious, fails


                                                   1
Case 1:19-cv-05027-JPH-MPB Document 37 Filed 08/13/20 Page 2 of 3 PageID #: 138




 to state a claim for relief, or seeks monetary relief against a defendant who is immune from such

 relief.

           Mr. Marbley has dropped claims against Nikki Tafoya and Kimberly Hobson and added

 claims against three defendants: Wexford of Indiana, LLC; Michael Mitcheff, D.O.; and Robert

 Carter. Mr. Marbley alleges that the defendants have refused to refer him to an ophthalmologist

 and provide surgery, if recommended, on his right eye due to a cataract, in violation of his Eighth

 Amendment rights. He seeks injunctive relief, requiring the defendants to make the referral and

 authorize the surgery. The amended complaint shall proceed as presented.

           Counsel for the plaintiff shall notify the Court if he requires any assistance with service of

 process on the new defendants.


 SO ORDERED.

 Date: 8/13/2020




                                                     2
Case 1:19-cv-05027-JPH-MPB Document 37 Filed 08/13/20 Page 3 of 3 PageID #: 139




 Distribution:

 J. Derek Atwood
 INDIANA ATTORNEY GENERAL
 derek.atwood@atg.in.gov

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Kenneth J. Falk
 ACLU OF INDIANA
 kfalk@aclu-in.org

 Marley Genele Hancock
 INDIANA ATTORNEY GENERAL
 marley.hancock@atg.in.gov

 Angela Marie Rinehart
 KATZ KORIN CUNNINGHAM, P.C.
 arinehart@kkclegal.com




                                      3
